| iLANDRIEU, Judge,
concurring.
The facts of this case are distinguishable from the facts in Giroir v. South Louisiana Medical Center, et al., 475 So.2d 1040 (La.1985) and Moore v. Gencorp, Inc., 633 So.2d 1268 (La.1994).
Here, the Goodman claimants assert no claim in reconvention against Jeansonne or his insurer for the death of Goodman, having settled those claims before they filed. They have no interest in the main demand filed by the Jeansonne claimants for the death of Jeansonne. Their only claims are against DOTD and Collision for the death of Goodman which are separate main demands. The only linkage between the claimants is that both Jeansonne and Goodman were killed in the same accident.
*840Had the Goodman claimants filed a separate suit against DOTD and Collision, their actions would have been prescribed.
However, under the broad interpretation given to article 1031 in Moore, the Goodman children avoid prescription by intervening within 90 days of service of the main demand. Mr. Goodman avoids prescription because he is a named defendant, and his claim qualifies as a cross-claim filed within 90 days of service of the main demand.
I concur in the result.
MURRAY, J., concurs for the reasons assigned by LANDRIEU, J.